Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not provide a reasonable combination to teach the elements of claims 1, 12, and 17 as noted in Applicants Remarks dated 2/1/21. The prior art does not in combination teach comprising an upward facing surface inclined relative to vertical and configured to received fluid from the top edge and direct fluid away from the cavity or a primary louver comprising an upper edge spaced inward relative to the top edge of the cowl to define a gap, and an inclined surface configured to receive fluid from the top edge and direct fluid away from the cavity, or a louver located underneath the cowl and including a lip defining an upper most edge of the louver, the louver configured to receive fluid from the top edge and direct fluid away from the cavity and prevent fluid from splashing onto the vented enclosure, the lip being positioned to an inward side of the top edge of the cowl and at least a portion of the primary louver being positioned outward of the cowl on an outward side of the top edge in combination with the rest of the claim elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/15/21